NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

TONY HINES,                                      No. 12-17841

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01481-PMP-
                                                 GWF
  v.

DWIGHT W. NEVEN; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Nevada state prisoner Tony Hines appeals pro se from the district court’s

order denying his motion for relief from judgment under Federal Rule of Civil

Procedure 60(b) following the dismissal of Hines’s 42 U.S.C. § 1983 action as

barred by the statute of limitations. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cnty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion in denying Hines’s motion for

relief from judgment because Hines failed to establish grounds for relief under

Rule 60(b). See id. at 1263 (grounds for relief from judgment under Rule 60(b));

see also Nev. Rev. Stat. § 11.250 (grounds for equitable tolling under Nevada law);

Perez v. Seevers, 869 F.2d 425, 426 (9th Cir. 1989) (per curiam) (§ 1983 actions

are governed by the forum state’s statute of limitations for personal injury claims;

two-year statute of limitations under Nevada law).

      Because the scope of this appeal is limited to review of the November 26,

2012, order denying Hines’s motion for reconsideration, we do not address the

other issues that Hines raises.

      AFFIRMED.




                                          2                                    12-17841